      Case 2:17-cv-02428-SPL Document 98 Filed 05/13/19 Page 1 of 3

 1   Joel F. Newell (SBN 025296)
     jnewell@wrightlegal.net
 2   WRIGHT, FINLAY & ZAK, LLP
     2800 North Central Avenue, Suite 1200
 3   Phoenix, Arizona 85004
     Telephone: (602) 845-8898
 4   Facsimile: (949) 608-9142
 5   Attorneys for Defendants
     U.S. Bank, N.A., successor trustee to LaSalle
 6   Bank National Association, on behalf of the
     holders of Bear Stearns Asset Backed
 7   Securities I Trust 2007-HE3, Asset-Backed
     Certificates Series 2007-HE3; Mortgage
 8   Electronic Registration Systems, Inc.; and
     Select Portfolio Servicing, Inc.
 9

10                     IN THE UNITED STATES DISTRICT COURT
11                               FOR THE DISTRICT OF ARIZONA
12                                                   Case No. 2:17-cv-02428-SPL
     Pablo A. Castellanos and Judith T.
13   Castellanos,
                                                     NOTICE OF CHANGE OF ADDRESS
14                 Plaintiffs,                       OF ATTORNEY FOR DEFENDANTS
                                                     U.S. BANK, N.A., SUCCESSOR
15          vs.                                      TRUSTEE TO LASALLE
                                                     BANK NATIONAL ASSOCIATION,
16   Encore Credit Corporation; Mortgage             ON BEHALF OF THE
     Electronic Registration Systems, AKA            HOLDERS OF BEAR STEARNS
17   “MERS”; Bank of America, National               ASSET BACKED SECURITIES I
     Association as Successor by Merger to           TRUST 2007-HE3, ASSET-BACKED
18   LaSsale Bank National Association, as           CERTIFICATES SERIES 2007-HE3;
                                                     MORTGAGE ELECTRONIC
     Trustee for Certificateholders of Bear          REGISTRATION SYSTEMS, INC.;
19   Stearns Asset-Backed Securities I LLC,          AND SELECT PORTFOLIO
     Asset-Backed Certificates, Series 2007-         SERVICING, INC.
20   HE3; JPMorgan Chase Bank, N.A.; Select
     Portfolio Servicing, Inc.; Quality Loan
21   Service Corp.; California Reconveyance
     Co.,
22
                   Defendants.
23

24

25         TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD, IF ANY:
26         NOTICE IS HEREBY GIVEN that, effective May 10, 2019, the new address for
27 attorney of record for Defendants U.S. Bank, N.A., successor trustee to LaSalle Bank

28 National Association, on behalf of the holders of Bear Stearns Asset Backed Securities I

                                             -1-
                          NOTICE OF CHANGE OF ADDRESS OF ATTORNEY
      Case 2:17-cv-02428-SPL Document 98 Filed 05/13/19 Page 2 of 3

 1 Trust 2007-HE3, Asset-Backed Certificates Series 2007-HE3; Mortgage Electronic

 2 Registration Systems, Inc.; and Select Portfolio Servicing, Inc., Joel F. Newell, will be as

 3 follows:

 4         WRIGHT, FINLAY & ZAK, LLP
 5         2800 North Central Avenue, Suite 1200
           Phoenix, Arizona 85004.
 6
           Phone numbers and email address will remain the same.
 7
           DATED this 10th day of May, 2019.
 8
                                              WRIGHT, FINLAY & ZAK, LLP
 9
                                             s/ Joel F. Newell
10                                           JOEL F. NEWELL
                                             Attorneys for Defendants U.S. Bank, N.A.,
11                                           successor trustee to LaSalle Bank National
                                             Association, on behalf of the holders of Bear
12                                           Stearns Asset Backed Securities I Trust 2007-
                                             HE3, Asset-Backed Certificates Series 2007-
13                                           HE3; Mortgage Electronic Registration
                                             Systems, Inc.; and Select Portfolio Servicing,
14                                           Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -2-
                          NOTICE OF CHANGE OF ADDRESS OF ATTORNEY
       Case 2:17-cv-02428-SPL Document 98 Filed 05/13/19 Page 3 of 3

 1                              CERTIFICATE OF SERVICE
 2        I hereby certify that on the 13th day of May, 2019, I electronically transmitted the
   foregoing document and any attachments to the Office of the Clerk of the United States
 3 District Court using the CM/ECF System for filing and transmittal of a Notice of Electronic
   Filing to the following CM/ECF registrants
 4
                                      Pablo A. Castellanos
 5                                    Judith T. Castellanos
                                       16809 S. 44th Street
 6                                  Phoenix, Arizona 85048
                                 judy.castellanos@hotmail.com
 7                                Plaintiffs In Propria Persona
 8                                     Brian Court Lake
                                       Perkins Coie LLP
 9                                       P.O. Box 400
                                   Phoenix, AZ 85001-0400
10                                 BLake@perkinscoie.com
                            Attorneys for Encore Credit Corporation
11
                                         Paul M Levine
12                                  McCarthy Holthus LLP
                              8502 E Via de Ventura Dr., Ste 200
13                                   Scottsdale, AZ 85258
                                     paul.levine@azbar.org
14                            Attorneys for Quality Loan Servicing
15

16
     /s/ Gretchen Grant
17 GRETCHEN GRANT

18

19

20

21

22

23

24

25

26

27

28

                                             -3-
                          NOTICE OF CHANGE OF ADDRESS OF ATTORNEY
